IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                        NO. PD-0992-15



                        ANTWAIN MAURICE BURKS, Appellant

                                                 v.

                                   THE STATE OF TEXAS

                       ORDER REGARDING REPRESENTATION
                              FORT BEND COUNTY



               This order was delivered per curiam.

                                           ORDER


       Appellant was convicted of tampering with evidence in cause number 12-DCR-061196 in

the 400th District Court of Fort Bend County. Appellant was sentenced to confinement for 16

years. The court of appeals affirmed the judgment of the trial court. Burks v. State, No. 14-14-

00166-CR (Tex. App. — Houston, delivered July 21, 2015). The Appellant’s Pro se petition for

discretionary review was granted by this Court on November 25, 2015. Appellant is entitled to

representation before this Court at this time. See Article 1.051(a)(d)(2), V.A.C.C.P. It appears that
                                                                                            BURKS -2

Appellant is without representation in this court. Accordingly, the trial court is ordered to determine

if Appellant is currently represented by counsel, and if so, to inform this court who represents

Appellant. If Appellant is not currently represented by counsel and desires counsel, the trial court

must first determine whether Appellant is indigent. If the trial court finds Appellant is indigent, that

court shall appoint an attorney to represent Appellant before this court in regard to PDR No. PD-

0992-15, in accord with the provisions of Articles 1.051 and 26.04, V.A.C.C.P. Any hearing

conducted pursuant to this order shall be held within 30 days of the date of this order. The trial

court's order appointing counsel, any findings of fact, affidavits, or transcription of the court

reporter's notes and any other supplementation of the record shall be returned to this court within 45

days of the date of this order.

IT IS SO ORDERED THIS THE 25th DAY OF NOVEMBER, 2015

DO NOT PUBLISH